Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This  application  is  a  continuation of PCT/CN2018/106972(filed on September 21, 2018), which claims the benefit of and priority to Chinese patent application No.CN201710919466.5 (filed on September 30, 2017), application  No.CN201810186781.6 (filed  on  March 7, 2018) and application No.CN201811043884.3 (filed on September 7, 2018).
Election/Restrictions
Applicant’s election without traverse of a compound of formula (IX) comprising linker (IX-e) (claim 12) and PEG (VII-4) (claim 15), where y is 1, X is -CO-, n is 1 and D is adriamycin, in the reply filed on 08/25/2022 is acknowledged.  
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (see above) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. Therefore, the search of the Markush-type claims has been extended to include the full scope of the genus of compounds according to formula (IX) as defined in claim 1.
Correspondingly, claims 1-20 are currently under examination.
It has been determined that the entire scope claimed is not presently patentable.
Claim Objections
	Claim 2 (p. 3 line 2 of the claim) recites “polypeptide and protein drug is a drug of cytokine, etc.”.  This is awkward at best and possibly indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites various therapeutic agents.  Included in said agents are a “derivatives thereof”.  With the exception of adriamycin, Applicants have not described these “derivatives thereof” in a manner that would indicate that they were in possession of the full scope claimed, or even what the claimed scope comprises.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the recited “derivatives thereof” of the recited therapeutic agents are not described adequately enough to allow one skilled in the art to ascertain that Applicants were in possession of the entire scope of the claims at the time the application was filed. Applicants have not described these entities in a manner that would allow one skilled in the art to immediately envisage the derived substances contemplated for incorporation into the claimed conjugates. As such, the application lacks adequate written description for the claimed conjugates comprising “derivatives” of the recited therapeutic agents.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 p. 3 line 2 recites “A is selected from on or a combination of several amino acid residues, polypeptide residues,…”.  It is unclear if or how “a combination of several amino acid residues” differs from “polypeptide residues”, or if this is simply a redundant recitation.
Claim 1 p. 3 line 7 recites variable group -(CH2)l-O-Z.  Z is undefined, rendering the claim indefinite.
Claim 2 (p. 3 line 1 of the claim) recites the phrase “wherein D is a polypeptide and protein drug,…”.  If Markush language is intended here (e.g. “wherein D is selected from a polypeptide drug and a protein drug”), this should be so-stated. Also, line 3 of the claim should be amended to properly use Markush language.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation that D is a polypeptide and protein drug, and the claim also recites a list of specific polypeptide/protein drugs, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Clam 4 recites (in part) the phrase “wherein D is a micromolecular biological active agent containing amido group and a pharmaceutically acceptable salt thereof”.  It is unclear what a “micromolecular biological active agent” actually is, the specification provides no controlling definition, and there appears to be no universally accepted meaning in the prior art that would apprise an ordinary artisan of the meaning of the phrase, rendering the claim indefinite.  Also, use of the disjunctive “or” rather than the conjunctive “and” in the final line of the claim would be appropriate.
Claim 6 defines variable groups W1, W2 and W3.  However, the structural meaning/placement of these groups in the claimed compound(s) is not apparent, rendering the claim indefinite.
Claim 13 recites a PEG component (IV) as follows: 
    PNG
    media_image1.png
    77
    126
    media_image1.png
    Greyscale
.  However, this limitation lacks antecedent basis, as the PEG moieties in antecedent claims 1 and 12 are terminal, while this recitation in claim 13 appears to permit the PEG moiety to act as a bivalent linker.  In claim 15, PEG moieties (VII-2) and (VII-4) appear to have a analogous issue.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Examiner Comment
Examination is not made for the purpose of securing grammatical perfection; however, necessary grammatical corrections should be required by the examiner.  Here, a close reading of the claims and appropriate amendment for language clarity and consistent use of conventional patent terminology is advised. See MPEP 608.01(g).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-11, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2005/016240 A2.
The reference discloses at p. 40 Conjugate 7 reading on claims 1-2, 4, 8-11 and 13: 
    PNG
    media_image2.png
    321
    253
    media_image2.png
    Greyscale
.  The compound is a polyethylene-linker-drug conjugate of formula (IX), comprising X, where X is -(CH2)a, where a is 1, Y is -(CH2)rCO-, where r is 0, D is the bioactive agent leu-enkephalin )which comprises 3 amido groups), L is 
    PNG
    media_image3.png
    112
    185
    media_image3.png
    Greyscale
, where A is -CH2)i, where i is 0.
Regarding claim 18, the reference teaches pharmaceutical compositions comprising the inventive compounds (see p. 20-22).
Regarding claim 19,  preparation of a drug comprising the cited compound, the reference teaches preparation of a working composition for biological applications (p. 41 lines 4-9).
Regarding claim 20, the reference envisions treatment of various diseases using the compound, including cancer (p. 23 lines 5-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/016240 A2.
Certain teachings of WO 2005/016240 A2 are set forth above.  The reference does not explicitly teach a conjugate of formula (IX) wherein the molecular weight of the PEG moiety of the conjugate is 1 to 100 KDa.  However, the reference envisions conjugates comprising a range of PEG sizes, including linear or branched PEG of up to 50 units (p. 10 lines 21-25) - corresponding to a PEG size of about 2.5 KDa.  The reference elaborates extensively about the PEG component in this type of conjugate and advantages thereof (see p. 3 line 24 - p. 4 line 10).  The ordinary artisan, as part of routine optimization at the time the current application was effectively filed, would have found it obvious to modify the inventive conjugates with PEG moieties of various lengths, including modification of Conjugate 7, in order to accrue the advantages set forth in the reference, including more efficacious performance in vivo (p. 3 lines 30-33), with a reasonable expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/             Primary Examiner, Art Unit 1625